Title: James Madison to Richard Cutts, 23 January 1832
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany 23. -32.
                            
                        
                        Yours of the 15th. was duly recd. It being thought not amiss that you shd. know you were not liable to be
                            called on by the Collector, the circumstance was mentioned by Mrs. M to Mrs. C. I regret sincerely the difficulties you
                            experience; I have my felt them, and notwithstanding the great mutilations of my property, my situation is far from
                            being free from them<.>
                        My Rheumatism is of an obstinate type; among its effects it has so crippled my hands & fingers, that
                            it is painful as well as awkward to use the pen. Be assured always of my sincere regard & of all my good wishes.
                        
                            
                                James Madison
                            
                        
                    